DETAILED ACTION
	This Office action is in response to the election filed 30 November 2021.  Claims 8-16 and 21-31 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 8-16, in the reply filed on 30 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 8-16 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 recites, inter alia, depositing dummy pattern metal features having a second pattern density in a second region, wherein the second pattern density is greater than the first pattern density; and performing a chemical mechanical polishing (CMP) process on the first layer to recess a top surface of the first layer in the second region such that a first height of the first layer in the first region is greater than a second height of the first layer in the second region; and forming a fuse element over the first layer, the fuse element including a first thickness in the first region less than a second thickness in the second region.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 9-16 depend from independent claim 8.
inter alia, dummy pattern metal features are disposed within the second region and include a second pattern density, and wherein the second pattern density is greater than the first pattern density; and performing a first chemical mechanical polishing (CMP) process to the first metal features and the dummy pattern metal features to recess thereof such that a first height of the first metal features in the first region is greater than a second height of the dummy pattern metal features in the second region; and forming a fuse element over the first metal features and the dummy pattern metal features, wherein the fuse element includes a first thickness in the first region less than a second thickness in the second region, and wherein the fuse element is electrically connected to the first metal features.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 22-29 depend from independent claim 21.
Independent claim 30 recites, inter alia, dummy pattern metal features are disposed within the second region and include a second pattern density, and wherein the second pattern density is greater than the first pattern density, and wherein the second width is greater than the first width; and performing a first chemical mechanical polishing (CMP) process to the first metal features and the dummy pattern metal features to recess thereof such that a first height of the first metal features in the first region is greater than a second height of the dummy pattern metal features in the second region; and forming a fuse element over the first metal features and the dummy pattern metal features, wherein the fuse element includes a first thickness in the first region less than a second thickness in the second region, and wherein the fuse element is electrically connected to the first metal features through first vias within the first region.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claim 31 depends from independent claim 30.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0137515 A1 to Lindgren et al. disclosing a CMP dishing correction method, US 2008/0217735 A1 to Chen et al. disclosing a metal e-fuse; and US 10,847,458 B1 to Yang et al. disclosing a BEOL e-fuse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
12 March 2022



/LAURA M MENZ/              Primary Examiner, Art Unit 2813